Exhibit 10.2

 

APOGEE TECHNOLOGY, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT

 

To:                              Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands

 

Date: August 9, 2005

 

To Whom It May Concern:

 


1.             TO SECURE THE PAYMENT OF ALL OBLIGATIONS (AS HEREAFTER DEFINED),
APOGEE TECHNOLOGY, INC., A DELAWARE CORPORATION (THE “COMPANY”), EACH OF THE
OTHER UNDERSIGNED PARTIES (OTHER THAN LAURUS MASTER FUND, LTD., (“LAURUS”)) AND
EACH OTHER ENTITY THAT IS REQUIRED TO ENTER INTO THIS MASTER SECURITY AGREEMENT
(EACH AN “ASSIGNOR” AND, COLLECTIVELY, THE “ASSIGNORS”) HEREBY ASSIGNS AND
GRANTS TO LAURUS A CONTINUING SECURITY INTEREST IN ALL OF THE FOLLOWING PROPERTY
NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH ASSIGNOR, OR IN WHICH SUCH
ASSIGNOR NOW HAS OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR
INTEREST (THE “COLLATERAL”): ALL CASH, CASH EQUIVALENTS, ACCOUNTS, ACCOUNTS
RECEIVABLE, DEPOSIT ACCOUNTS, INVENTORY, EQUIPMENT, GOODS, FIXTURES, DOCUMENTS,
INSTRUMENTS (INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES), CONTRACT RIGHTS,
GENERAL INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES AND AN
ABSOLUTE RIGHT TO LICENSE ON TERMS NO LESS FAVORABLE THAN THOSE CURRENT IN
EFFECT AMONG SUCH ASSIGNOR’S AFFILIATES), CHATTEL PAPER, SUPPORTING OBLIGATIONS,
INVESTMENT PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL PARTNERSHIP INTERESTS,
LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS AND ALL OTHER EQUITY INTERESTS
OWNED BY ANY ASSIGNOR), LETTER-OF-CREDIT RIGHTS, TRADEMARKS, TRADEMARK
APPLICATIONS, TRADESTYLES, PATENTS, PATENT APPLICATIONS, COPYRIGHTS, COPYRIGHT
APPLICATIONS AND OTHER INTELLECTUAL PROPERTY IN WHICH SUCH ASSIGNOR NOW HAS OR
HEREAFTER MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST, ALL PROCEEDS AND PRODUCTS
THEREOF (INCLUDING, WITHOUT LIMITATION, PROCEEDS OF INSURANCE) AND ALL
ADDITIONS, ACCESSIONS AND SUBSTITUTIONS THERETO OR THEREFOR.  IN THE EVENT ANY
ASSIGNOR WISHES TO FINANCE THE ACQUISITION IN THE ORDINARY COURSE OF BUSINESS OF
ANY HEREAFTER ACQUIRED EQUIPMENT AND HAS OBTAINED A WRITTEN COMMITMENT FROM AN
UNRELATED THIRD PARTY FINANCING SOURCE TO FINANCE SUCH EQUIPMENT, LAURUS SHALL
RELEASE ITS SECURITY INTEREST ON SUCH HEREAFTER ACQUIRED EQUIPMENT SO FINANCED
BY SUCH THIRD PARTY FINANCING SOURCE.  EXCEPT AS OTHERWISE DEFINED HEREIN, ALL
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS PROVIDED SUCH TERMS IN THE
SECURITIES PURCHASE AGREEMENT REFERRED TO BELOW.


 


2.             THE TERM “OBLIGATIONS” AS USED HEREIN SHALL MEAN AND INCLUDE ALL
DEBTS, LIABILITIES AND OBLIGATIONS OWING BY EACH ASSIGNOR TO LAURUS ARISING
UNDER, OUT OF, OR IN CONNECTION WITH: (I) THAT CERTAIN SECURITIES PURCHASE
AGREEMENT DATED AS OF THE DATE HEREOF BY AND BETWEEN THE COMPANY AND LAURUS (THE
“SECURITIES PURCHASE AGREEMENT”) AND (II) THE RELATED AGREEMENTS

 

--------------------------------------------------------------------------------


 

referred to in the Securities Purchase Agreement (the Securities Purchase
Agreement and each Related Agreement, as each may be amended, modified, restated
or supplemented from time to time, collectively, the “Documents”), and in
connection with any documents, instruments or agreements relating to or executed
in connection with the Documents or any documents, instruments or agreements
referred to therein or otherwise, and in connection with any other indebtedness,
obligations or liabilities of each such Assignor to Laurus, whether now existing
or hereafter arising, direct or indirect, liquidated or unliquidated, absolute
or contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise, including, without
limitation, obligations and liabilities of each Assignor for post-petition
interest, fees, costs and charges that accrue after the commencement of any case
by or against such Assignor under any bankruptcy, insolvency, reorganization or
like proceeding (collectively, the “Debtor Relief Laws”) in each case,
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Assignor under any Debtor
Relief Law.


 


3.             EACH ASSIGNOR HEREBY JOINTLY AND SEVERALLY REPRESENTS, WARRANTS
AND COVENANTS TO LAURUS THAT:


 


(A)           IT IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS
THE CASE MAY BE, VALIDLY EXISTING, IN GOOD STANDING AND FORMED UNDER THE
RESPECTIVE LAWS OF ITS JURISDICTION OF FORMATION SET FORTH ON SCHEDULE A, AND
EACH ASSIGNOR WILL PROVIDE LAURUS THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ANY
CHANGE IN ANY OF ITS RESPECTIVE JURISDICTION OF FORMATION;


 


(B)           ITS LEGAL NAME IS AS SET FORTH IN ITS CERTIFICATE OF INCORPORATION
OR OTHER ORGANIZATIONAL DOCUMENT (AS APPLICABLE) AS AMENDED THROUGH THE DATE
HEREOF AND AS SET FORTH ON SCHEDULE A, AND IT WILL PROVIDE LAURUS THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE IN ITS LEGAL NAME;


 


(C)           ITS ORGANIZATIONAL IDENTIFICATION NUMBER (IF APPLICABLE) IS AS SET
FORTH ON SCHEDULE A HERETO, AND IT WILL PROVIDE LAURUS THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE OF ANY CHANGE IN ITS ORGANIZATIONAL IDENTIFICATION NUMBER;


 


(D)           IT IS THE LAWFUL OWNER OF ITS COLLATERAL AND IT HAS THE SOLE RIGHT
TO GRANT A SECURITY INTEREST THEREIN AND WILL DEFEND THE COLLATERAL AGAINST ALL
CLAIMS AND DEMANDS OF ALL PERSONS AND ENTITIES;


 


(E)           IT WILL KEEP ITS COLLATERAL FREE AND CLEAR OF ALL ATTACHMENTS,
LEVIES, TAXES, LIENS, SECURITY INTERESTS AND ENCUMBRANCES OF EVERY KIND AND
NATURE (“ENCUMBRANCES”), EXCEPT (I) ENCUMBRANCES SECURING THE OBLIGATIONS AND
(II) ENCUMBRANCES SECURING INDEBTEDNESS OF EACH SUCH ASSIGNOR NOT TO EXCEED
$100,000 IN THE AGGREGATE FOR ALL SUCH ASSIGNORS SO LONG AS ALL SUCH
ENCUMBRANCES ARE REMOVED OR OTHERWISE RELEASED TO LAURUS’ SATISFACTION WITHIN
TEN (10) DAYS OF THE CREATION THEREOF;

 

2

--------------------------------------------------------------------------------


 


(F)            IT WILL, AT ITS AND THE OTHER ASSIGNORS’ JOINT AND SEVERAL COST
AND EXPENSE KEEP THE COLLATERAL IN GOOD STATE OF REPAIR (ORDINARY WEAR AND TEAR
EXCEPTED) AND WILL NOT WASTE OR DESTROY THE SAME OR ANY PART THEREOF OTHER THAN
ORDINARY COURSE DISCARDING OF ITEMS NO LONGER USED OR USEFUL IN ITS OR SUCH
OTHER ASSIGNORS’ BUSINESS;


 


(G)           IT WILL NOT, WITHOUT LAURUS’ PRIOR WRITTEN CONSENT, SELL,
EXCHANGE, LEASE OR OTHERWISE DISPOSE OF ANY COLLATERAL, WHETHER BY SALE, LEASE
OR OTHERWISE, EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS
DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT OR EQUIPMENT NO LONGER
NECESSARY FOR ITS ONGOING NEEDS, HAVING AN AGGREGATE FAIR MARKET VALUE OF NOT
MORE THAN $100,000 AND ONLY TO THE EXTENT THAT:


 


(I)            THE PROCEEDS OF EACH SUCH DISPOSITION ARE USED TO ACQUIRE
REPLACEMENT COLLATERAL WHICH IS SUBJECT TO LAURUS’ FIRST PRIORITY PERFECTED
SECURITY INTEREST, OR ARE USED TO REPAY THE OBLIGATIONS OR TO PAY GENERAL
CORPORATE EXPENSES; OR


 


(II)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH CONTINUES
TO EXIST THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS TO BE HELD AS CASH
COLLATERAL FOR THE OBLIGATIONS.


 


(H)           IT WILL INSURE OR CAUSE THE COLLATERAL TO BE INSURED IN LAURUS’
NAME (AS AN ADDITIONAL INSURED AND LOSS PAYEE) AGAINST LOSS OR DAMAGE BY FIRE,
THEFT, BURGLARY, PILFERAGE, LOSS IN TRANSIT AND SUCH OTHER HAZARDS AS LAURUS
SHALL SPECIFY IN AMOUNTS AND UNDER POLICIES BY INSURERS ACCEPTABLE TO LAURUS AND
ALL PREMIUMS THEREON SHALL BE PAID BY SUCH ASSIGNOR AND THE POLICIES DELIVERED
TO LAURUS.  IF ANY SUCH ASSIGNOR FAILS TO DO SO, LAURUS MAY PROCURE SUCH
INSURANCE AND THE COST THEREOF SHALL BE PROMPTLY REIMBURSED BY THE ASSIGNORS,
JOINTLY AND SEVERALLY, AND SHALL CONSTITUTE OBLIGATIONS;


 


(I)            IT WILL AT ALL REASONABLE TIMES ALLOW LAURUS OR LAURUS’
REPRESENTATIVES FREE ACCESS TO AND THE RIGHT OF INSPECTION OF THE COLLATERAL;
AND


 


(J)            SUCH ASSIGNOR (JOINTLY AND SEVERALLY WITH EACH OTHER ASSIGNOR)
HEREBY INDEMNIFIES AND SAVES LAURUS HARMLESS FROM ALL LOSS, COSTS, DAMAGE,
LIABILITY AND/OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES, THAT LAURUS MAY
SUSTAIN OR INCUR TO ENFORCE PAYMENT, PERFORMANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS AND/OR IN THE ENFORCEMENT OF THIS MASTER SECURITY AGREEMENT OR IN
THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING EITHER AGAINST LAURUS OR
ANY ASSIGNOR CONCERNING ANY MATTER GROWING OUT OF OR IN CONNECTION WITH THIS
MASTER SECURITY AGREEMENT, AND/OR ANY OF THE OBLIGATIONS AND/OR ANY OF THE
COLLATERAL EXCEPT TO THE EXTENT CAUSED BY LAURUS’ OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NONAPPEALABLE DECISION).


 


4.             THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS SHALL
CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS MASTER SECURITY AGREEMENT:

 

3

--------------------------------------------------------------------------------


 


(A)           ANY COVENANT OR ANY OTHER TERM OR CONDITION OF THIS MASTER
SECURITY AGREEMENT IS BREACHED IN ANY MATERIAL RESPECT AND SUCH BREACH, TO THE
EXTENT SUBJECT TO CURE, SHALL CONTINUE WITHOUT REMEDY FOR A PERIOD OF FIFTEEN
(15) DAYS AFTER THE OCCURRENCE THEREOF;


 


(B)           ANY REPRESENTATION OR WARRANTY, OR STATEMENT MADE OR FURNISHED TO
LAURUS UNDER THIS MASTER SECURITY AGREEMENT BY ANY ASSIGNOR OR ON ANY ASSIGNOR’S
BEHALF SHOULD PROVE TO ANY TIME BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT
ON THE DATE AS OF WHICH MADE OR DEEMED MADE;


 


(C)           THE LOSS, THEFT, SUBSTANTIAL DAMAGE, DESTRUCTION, SALE OR
ENCUMBRANCE TO OR OF ANY OF THE COLLATERAL OR THE MAKING OF ANY LEVY, SEIZURE OR
ATTACHMENT THEREOF OR THEREON EXCEPT TO THE EXTENT:


 


(I)            SUCH LOSS IS COVERED BY INSURANCE PROCEEDS WHICH ARE USED TO
REPLACE THE ITEM OR REPAY LAURUS; OR


 


(II)           SAID LEVY, SEIZURE OR ATTACHMENT DOES NOT SECURE INDEBTEDNESS IN
EXCESS OF $200,000 IN THE AGGREGATE FOR ALL ASSIGNORS AND SUCH LEVY, SEIZURE OR
ATTACHMENT HAS BEEN REMOVED OR OTHERWISE RELEASED WITHIN TEN (10) DAYS OF THE
CREATION OR THE ASSERTION THEREOF;


 


(D)           AN EVENT OF DEFAULT SHALL HAVE OCCURRED UNDER AND AS DEFINED IN
ANY DOCUMENT.


 


5.             UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AT ANY TIME
THEREAFTER, LAURUS MAY DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE AND
LAURUS SHALL HAVE THE REMEDIES OF A SECURED PARTY PROVIDED IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK, THIS AGREEMENT AND OTHER
APPLICABLE LAW.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AT ANY TIME
THEREAFTER, LAURUS WILL HAVE THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL AND
TO MAINTAIN SUCH POSSESSION ON ANY ASSIGNOR’S PREMISES OR TO REMOVE THE
COLLATERAL OR ANY PART THEREOF TO SUCH OTHER PREMISES AS LAURUS MAY DESIRE. 
UPON LAURUS’ REQUEST, EACH ASSIGNOR SHALL ASSEMBLE THE COLLATERAL AND MAKE IT
AVAILABLE TO LAURUS AT A PLACE OF LAURUS’ CHOOSING; PROVIDED THAT ANY RELATED
SHIPPING COSTS WILL BE INITIALLY PAID BY LAURUS AND SUBSEQUENTLY SUBTRACTED FROM
THE PROCEEDS OF ANY SALE. IF ANY NOTIFICATION OF INTENDED DISPOSITION OF ANY
COLLATERAL IS REQUIRED BY LAW, SUCH NOTIFICATION, IF MAILED, SHALL BE DEEMED
PROPERLY AND REASONABLY GIVEN IF MAILED AT LEAST TEN (10) DAYS BEFORE SUCH
DISPOSITION, POSTAGE PREPAID, ADDRESSED TO THE APPLICABLE ASSIGNOR EITHER AT
SUCH ASSIGNOR’S ADDRESS SHOWN HEREIN OR AT ANY ADDRESS APPEARING ON LAURUS’
RECORDS FOR SUCH ASSIGNOR.  ANY PROCEEDS OF ANY DISPOSITION OF ANY OF THE
COLLATERAL SHALL BE APPLIED BY LAURUS TO THE PAYMENT OF ALL EXPENSES IN
CONNECTION WITH THE SALE OF THE COLLATERAL, INCLUDING REASONABLE ATTORNEYS’ FEES
AND OTHER LEGAL EXPENSES AND DISBURSEMENTS AND THE REASONABLE EXPENSES OF
RETAKING, HOLDING, PREPARING FOR SALE, SELLING, AND THE LIKE, AND ANY BALANCE OF
SUCH PROCEEDS MAY BE APPLIED BY LAURUS TOWARD THE PAYMENT OF THE OBLIGATIONS IN
SUCH ORDER OF APPLICATION AS LAURUS MAY ELECT, AND EACH ASSIGNOR SHALL BE LIABLE
FOR ANY DEFICIENCY.  FOR THE AVOIDANCE OF DOUBT, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS SHALL HAVE THE IMMEDIATE
RIGHT TO WITHDRAW ANY AND ALL MONIES CONTAINED IN ANY DEPOSIT

 

4

--------------------------------------------------------------------------------


 

account in the name of any Assignor and controlled by Laurus and apply same to
the repayment of the Obligations (in such order of application as Laurus may
elect).


 


6.             IF ANY ASSIGNOR DEFAULTS IN THE PERFORMANCE OR FULFILLMENT OF ANY
OF THE TERMS, CONDITIONS, PROMISES, COVENANTS, PROVISIONS OR WARRANTIES ON SUCH
ASSIGNOR’S PART TO BE PERFORMED OR FULFILLED UNDER OR PURSUANT TO THIS MASTER
SECURITY AGREEMENT, LAURUS MAY, AT ITS OPTION WITHOUT WAIVING ITS RIGHT TO
ENFORCE THIS MASTER SECURITY AGREEMENT ACCORDING TO ITS TERMS, IMMEDIATELY OR AT
ANY TIME THEREAFTER AND WITHOUT NOTICE TO ANY ASSIGNOR, PERFORM OR FULFILL THE
SAME OR CAUSE THE PERFORMANCE OR FULFILLMENT OF THE SAME FOR EACH ASSIGNOR’S
JOINT AND SEVERAL ACCOUNT AND AT EACH ASSIGNOR’S JOINT AND SEVERAL COST AND
EXPENSE, AND THE COST AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES)
SHALL BE ADDED TO THE OBLIGATIONS AND SHALL BE PAYABLE ON DEMAND WITH INTEREST
THEREON AT THE HIGHEST RATE PERMITTED BY LAW, OR, AT LAURUS’ OPTION, DEBITED BY
LAURUS FROM ANY OTHER DEPOSIT ACCOUNTS IN THE NAME OF ANY ASSIGNOR AND
CONTROLLED BY LAURUS.


 


7.             EACH ASSIGNOR APPOINTS LAURUS, ANY OF LAURUS’ OFFICERS, EMPLOYEES
OR ANY OTHER PERSON OR ENTITY WHOM LAURUS MAY DESIGNATE AS SUCH ASSIGNOR’S
ATTORNEY, WITH POWER TO EXECUTE SUCH DOCUMENTS IN EACH SUCH ASSIGNOR’S BEHALF
AND TO SUPPLY ANY OMITTED INFORMATION AND CORRECT PATENT ERRORS IN ANY DOCUMENTS
EXECUTED BY ANY ASSIGNOR OR ON ANY ASSIGNOR’S BEHALF; TO FILE FINANCING
STATEMENTS AGAINST SUCH ASSIGNOR COVERING THE COLLATERAL (AND, IN CONNECTION
WITH THE FILING OF ANY SUCH FINANCING STATEMENTS, DESCRIBE THE COLLATERAL AS
“ALL ASSETS AND ALL PERSONAL PROPERTY, WHETHER NOW OWNED AND/OR HEREAFTER
ACQUIRED” (OR ANY SUBSTANTIALLY SIMILAR VARIATION THEREOF)); TO SIGN SUCH
ASSIGNOR’S NAME ON PUBLIC RECORDS; AND TO DO ALL OTHER THINGS LAURUS DEEM
NECESSARY TO CARRY OUT THIS MASTER SECURITY AGREEMENT.  EACH ASSIGNOR HEREBY
RATIFIES AND APPROVES ALL ACTS OF THE ATTORNEY AND NEITHER LAURUS NOR THE
ATTORNEY WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION, NOR FOR ANY
ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).  THIS POWER BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE SO LONG AS ANY OBLIGATIONS REMAINS UNPAID.


 


8.             NO DELAY OR FAILURE ON LAURUS’ PART IN EXERCISING ANY RIGHT,
PRIVILEGE OR OPTION HEREUNDER SHALL OPERATE AS A WAIVER OF SUCH OR OF ANY OTHER
RIGHT, PRIVILEGE, REMEDY OR OPTION, AND NO WAIVER WHATEVER SHALL BE VALID UNLESS
IN WRITING, SIGNED BY LAURUS AND THEN ONLY TO THE EXTENT THEREIN SET FORTH, AND
NO WAIVER BY LAURUS OF ANY DEFAULT SHALL OPERATE AS A WAIVER OF ANY OTHER
DEFAULT OR OF THE SAME DEFAULT ON A FUTURE OCCASION.  LAURUS’ BOOKS AND RECORDS
CONTAINING ENTRIES WITH RESPECT TO THE OBLIGATIONS SHALL BE ADMISSIBLE IN
EVIDENCE IN ANY ACTION OR PROCEEDING, SHALL BE BINDING UPON EACH ASSIGNOR FOR
THE PURPOSE OF ESTABLISHING THE ITEMS THEREIN SET FORTH AND SHALL CONSTITUTE
PRIMA FACIE PROOF THEREOF.  LAURUS SHALL HAVE THE RIGHT TO ENFORCE ANY ONE OR
MORE OF THE REMEDIES AVAILABLE TO LAURUS, SUCCESSIVELY, ALTERNATELY OR
CONCURRENTLY.  EACH ASSIGNOR AGREES TO JOIN WITH LAURUS IN EXECUTING SUCH
DOCUMENTS OR OTHER INSTRUMENTS TO THE EXTENT REQUIRED BY THE UNIFORM COMMERCIAL
CODE IN FORM SATISFACTORY TO LAURUS AND IN EXECUTING SUCH OTHER DOCUMENTS OR
INSTRUMENTS AS MAY BE REQUIRED OR DEEMED NECESSARY BY LAURUS FOR PURPOSES OF
AFFECTING OR CONTINUING LAURUS’ SECURITY INTEREST IN THE COLLATERAL.


 


9.             THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH

 

5

--------------------------------------------------------------------------------


 

STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  All of the rights,
remedies, options, privileges and elections given to Laurus hereunder shall
inure to the benefit of Laurus’ successors and assigns.  The term “Laurus” as
herein used shall include Laurus, any parent of Laurus’, any of Laurus’
subsidiaries and any co-subsidiaries of Laurus’ parent, whether now existing or
hereafter created or acquired, and all of the terms, conditions, promises,
covenants, provisions and warranties of this Agreement shall inure to the
benefit of each of the foregoing, and shall bind the representatives, successors
and assigns of each Assignor.


 


10.           EACH ASSIGNOR HEREBY CONSENTS AND AGREES THAT THE STATE OF FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ASSIGNOR, ON
THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS MASTER SECURITY
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS MASTER SECURITY
AGREEMENT, PROVIDED, THAT LAURUS AND EACH ASSIGNOR ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK, AND FURTHER PROVIDED, THAT NOTHING IN THIS
MASTER SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT,
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS. 
EACH ASSIGNOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH ASSIGNOR HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH ASSIGNOR HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUES IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH ASSIGNOR AT THE ADDRESS
SET FORTH ON THE SIGNATURE LINES HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH ASSIGNOR’S ACTUAL RECEIPT THEREOF OR FIVE
(5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 

The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

 


11.           IT IS UNDERSTOOD AND AGREED THAT ANY PERSON OR ENTITY THAT DESIRES
TO BECOME AN ASSIGNOR HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS
MASTER SECURITY AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF
ANY DOCUMENT, SHALL BECOME AN ASSIGNOR HEREUNDER BY (X) EXECUTING A JOINDER
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (Y) DELIVERING
SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES TO SUCH DOCUMENTS AS LAURUS SHALL
REASONABLY REQUEST AND (Z) TAKING ALL ACTIONS AS SPECIFIED IN THIS MASTER
SECURITY AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH ASSIGNOR HAD IT BEEN AN
ORIGINAL PARTY TO THIS MASTER SECURITY AGREEMENT, IN EACH CASE WITH ALL
DOCUMENTS REQUIRED ABOVE TO BE DELIVERED TO LAURUS AND WITH ALL DOCUMENTS AND
ACTIONS REQUIRED ABOVE TO BE TAKEN TO THE REASONABLE SATISFACTION OF LAURUS.

 

6

--------------------------------------------------------------------------------


 


12.           ALL NOTICES FROM LAURUS TO ANY ASSIGNOR SHALL BE SUFFICIENTLY
GIVEN IF MAILED OR DELIVERED TO SUCH ASSIGNOR’S ADDRESS SET FORTH BELOW.


 

 

 

Very truly yours,

 

APOGEE TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Entity

 

Jurisdiction of
Formation

 

Employer Identification
Number

 

Apogee Technology, Inc.

 

Delaware

 

 

 

Dubla, Inc.

 

Delaware

 

N/A

 

 

--------------------------------------------------------------------------------